 



Exhibit 10.33

 

CIPHERLOC CORPORATION

 

2019 STOCK OPTION/STOCK ISSUANCE PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I. PURPOSE OF THE PLAN

 

This 2019 Stock Option/Stock Issuance Plan is intended to promote the interests
of Cipherloc Corporation, a Texas corporation, by providing eligible persons in
the Corporation’s employ or service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to continue in such employ or service.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II. STRUCTURE OF THE PLAN

 

A. The Plan shall be divided into two (2) separate equity programs:

 

(i) the Option Grant Program under which eligible persons may, at the discretion
of the Plan Administrator, be granted options to purchase shares of Common
Stock, and

 

(ii) the Stock Issuance Program under which eligible persons may, at the
discretion of Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).

 

B. The provisions of Articles One and Four shall apply to both equity programs
under the Plan and shall accordingly govern the interests of all persons under
the Plan.

 

III. ADMINISTRATION OF THE PLAN

 

A. The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
a Committee. Members of the Committee shall serve for such period as the Board
may determine and shall be subject to removal by the Board at any time. The
Board may also at any time terminate the functions of the Committee and reassume
all powers and authority previously delegated to the Committee.

 

 1 

 

 

B. The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator shall be final and binding on all
parties who have an interest in the Plan or any option grant or stock issuance
thereunder.

 

IV. ELIGIBILITY

 

A. The persons eligible to participate in the Plan are as follows:

 

(i) employees,

 

(ii) non-employee members of the Board or the non-employee members of the board
of directors of any Parent or Subsidiary, and

 

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B. The Plan Administrator shall have full authority to determine, (i) with
respect to the grants made under the Option Grant Program, which eligible
persons are to receive such grants, the time or times when those grants are to
be made, the number of shares to be covered by each such grant, which shall not
exceed 100% of the eligible party’s annual compensation, the status of the
granted option as either an Incentive Option or a Non-Statutory Option, the time
or times when each option is to become exercisable, the vesting schedule (if
any) applicable to the option shares and the maximum term for which the option
is to remain outstanding, and (ii) with respect to stock issuances made under
the Stock Issuance Program, which eligible persons are to receive such
issuances, the time or times when those issuances are to be made, the number of
shares to be issued to each Participant, the vesting schedule (if any)
applicable to the issued shares and the consideration to be paid by the
Participant for such shares.

 

C. The Plan Administrator shall have the absolute discretion either to grant
options in accordance with the Option Grant Program or to effect stock issuances
in accordance with the Stock Issuance Program.

 

 2 

 

 

V. STOCK SUBJECT TO THE PLAN

 

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock. The maximum number of shares of Common Stock which
may be issued over the term of the Plan shall not exceed three million
(3,000,000) shares.

 

B. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent: (i) the options expire or
terminate for any reason prior to exercise in full; or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Article Two.
Unvested shares issued under the Plan and subsequently repurchased by the
Corporation, at the option exercise or direct issue price paid per share,
pursuant to the Corporation’s repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan.

 

C. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made
to: (i) the maximum number and/or class of securities issuable under the Plan;
and (ii) the number and/or class of securities and the exercise price per share
in effect under each outstanding option in order to prevent the dilution or
enlargement of benefits thereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive. In no event shall any such
adjustments be made in connection with the conversion of one or more outstanding
shares of the Corporation’s preferred stock into shares of Common Stock.

 

ARTICLE TWO

 

OPTION GRANT PROGRAM

 

I. OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A. Exercise Price.

 

1. The exercise price per share shall be fixed by the Plan Administrator in
accordance with the following provisions:

 

(i) The exercise price per share shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the option grant
date. (ii) If the person to whom the option is granted is a 10% Stockholder,
then the exercise price per share shall not be less than one hundred ten percent
(110%) of the Fair Market Value per share of Common Stock on the option grant
date.

 

 3 

 

 

2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12 of the 1934
Act at the time the option is exercised, then the exercise price may also be
paid as follows: (i) in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or (ii)
to the extent the option is exercised for vested shares, through a special sale
and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions (A) to a Corporation-designated brokerage firm
to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (B) to
the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option grant. However, no option shall have a term more than three (3) years
measured from the option grant date.

 

C. Effect of Termination of Service.

 

1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:

 

(i) Should the Optionee cease to remain in Service for any reason other than
death, Disability or Misconduct, then the Optionee shall have a period of three
(3) months following the date of such cessation of Service during which to
exercise each outstanding option held by such Optionee. (ii) Should Optionee’s
Service terminate by reason of Disability, then the Optionee shall have a period
of twelve (12) months following the date of such cessation of Service during
which to exercise each outstanding option held by such Optionee. (iii) If the
Optionee dies while holding an outstanding option, then the personal
representative of his or her estate or the person or persons to whom the option
is transferred pursuant to the Optionee’s will or the laws of inheritance or the
Optionee’s designated beneficiary or beneficiaries of that option shall have a
twelve (12) month period following the date of the Optionee’s death to exercise
such option. (iv) Under no circumstances, however, shall any such option be
exercisable after the specified expiration of the option term. (v) During the
applicable post-Service exercise period, the option may not be exercised in the
aggregate for more than the number of vested shares for which the option is
exercisable on the date of the Optionee’s cessation of Service. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any vested shares for which the option has not been exercised. However, the
option shall, immediately upon the Optionee’s cessation of Service, terminate
and cease to be outstanding with respect to all option shares for which the
option is not otherwise at the time exercisable or in which the Optionee is not
otherwise at that time vested. (vi) Should Optionee’s Service be terminated for
Misconduct or should Optionee otherwise engage in Misconduct while holding one
or more outstanding options under the Plan, then all those options shall
terminate immediately and cease to remain outstanding.

 

 4 

 

 

2. The Plan Administrator shall have the discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:

 

(i) extend the period for which the option is to remain exercisable following
Optionee’s cessation of Service or death from the limited period otherwise in
effect for that option to such greater period as the Plan Administrator shall
deem appropriate, but in no event beyond the expiration of the option term;
and/or

 

(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.

 

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become the recordholder of the
purchased shares.

 

E. Unvested Shares. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase, at the exercise price paid per share, any or all
those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
The Plan Administrator may not impose a vesting schedule upon any option grant
or the shares of Common Stock subject to that option which is more restrictive
than twenty percent (20%) per year vesting, with the initial vesting to occur
not later than one (1) year after the option grant date. However, such
limitation shall not be applicable to any option grants made to individuals who
are officers of the Corporation, non-employee Board members or independent
consultants.

 

 5 

 

 

F. First Refusal Rights. Until the Common Stock is first registered under
Section 12 of the 1934 Act, the Corporation shall have the right of first
refusal with respect to any proposed disposition by the Optionee (or any
successor in interest) of any shares of Common Stock issued under the Plan. Such
right of first refusal shall be exercisable in accordance with the terms
established by the Plan Administrator and set forth in the document evidencing
such right.

 

G. Limited Transferability of Options. An Incentive Stock Option shall be
exercisable only by the Optionee during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. A Non-Statutory Option may be assigned in whole
or in part during the Optionee’s lifetime to one or more members of the
Optionee’s family or to a trust established exclusively for one or more such
family members or to Optionee’s former spouse, to the extent such assignment is
in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the Non-Statutory Option pursuant
to the assignment. The terms applicable to the assigned portion shall be the
same as those in effect for the option immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Plan
Administrator may deem appropriate. Notwithstanding the foregoing, the Optionee
may also designate one or more persons as the beneficiary or beneficiaries of
his or her outstanding options under the Plan, and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited period
during which the option may be exercised following the Optionee’s death.

 

II. INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options shall not be subject to the
terms of this Section II.

 

A. Eligibility. Incentive Options may only be granted to Employees.

 

B. Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.

 

C. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the recipient’s annual income. To the extent the Employee holds two (2)
or more such options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such options as
Incentive Options shall be applied based on the order in which such options are
granted.

 

 6 

 

 

III. CORPORATE TRANSACTION

 

A. The shares subject to each option outstanding under the Plan at the time of a
Corporate Transaction shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Corporate Transaction,
become exercisable for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock.

 

B. All outstanding repurchase rights under the Option Grant Program shall also
terminate automatically, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of any Corporate
Transaction, except to the extent: (i) those repurchase rights are assigned to
the successor corporation (or parent thereof) in connection with such Corporate
Transaction; or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator at the time the repurchase right is issued.

 

C. Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).

 

D. Each option which is assumed in connection with a Corporate Transaction shall
be appropriately adjusted, immediately after such Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction, had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to: (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction; and (ii) the exercise price payable per share under each
outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same. To the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Corporate Transaction, the successor
corporation may, in connection with the assumption of the outstanding options
under this Plan, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in such Corporate Transaction.

 

E. The Plan Administrator shall have the discretion, exercisable either at the
time the option is granted or at any time while the option remains outstanding,
to structure one or more options so that those options shall automatically
accelerate and vest in full (and any repurchase rights of the Corporation with
respect to the unvested shares subject to those options shall immediately
terminate) upon the occurrence of a Corporate Transaction, whether or not those
options are to be assumed in the Corporate Transaction.

 

 7 

 

 

F. The Plan Administrator shall also have full power and authority, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to structure such option so that the shares subject to that option
will automatically vest on an accelerated basis should the Optionee’s Service
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any
Corporate Transaction in which the option is assumed and the repurchase rights
applicable to those shares do not otherwise terminate. Any option so accelerated
shall remain exercisable for the fully-vested option shares until the expiration
or sooner termination of the option term. In addition, the Plan Administrator
may provide that one or more of the Corporation’s outstanding repurchase rights
with respect to shares held by the Optionee at the time of such Involuntary
Termination shall immediately terminate on an accelerated basis, and the shares
subject to those terminated rights shall accordingly vest at that time.

 

G. The portion of any Incentive Option accelerated in connection with a
Corporate Transaction shall remain exercisable as an Incentive Option only to
the extent the applicable One Hundred Thousand Dollar limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

H. The grant of options under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

IV. CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I. STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.

 

 8 

 

 

A. Purchase Price.

 

1. The purchase price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the issue date. However, the purchase price per share
of Common Stock issued to a 10% Stockholder shall not be less than one hundred
and ten percent (110%) of such Fair Market Value.

 

2. Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:

 

(i) cash or check made payable to the Corporation; or

 

(ii) past services rendered to the Corporation (or any Parent or Subsidiary).

 

B. Vesting Provisions.

 

1. Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives. However, the
Plan Administrator may not impose a vesting schedule upon any stock issuance
effected under the Stock Issuance Program which is more restrictive than twenty
percent (20%) per year vesting, with initial vesting to occur not later than one
(1) year after the issuance date. Such limitation shall not apply to any Common
Stock issuances made to the officers of the Corporation, non-employee Board
members or independent consultants.

 

2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

 

3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program,
whether the Participant’s interest in those shares is vested. Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares.

 

 9 

 

 

4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase-money note of the Participant
attributable to such surrendered shares.

 

4. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to those shares. Such waiver shall result in the
immediate vesting of the Participant’s interest in the shares of Common Stock as
to which the waiver applies. Such waiver may be affected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

 

C. First Refusal Rights. Until the Common Stock is first registered under
Section 12 of the 1934 Act, the Corporation shall have the right of first
refusal with respect to any proposed disposition by the Participant (or any
successor in interest) of any shares of Common Stock issued under the Stock
Issuance Program. Such right of first refusal shall be exercisable in accordance
with the terms established by the Plan Administrator and set forth in the
document evidencing such right.

 

II. CORPORATE TRANSACTION

 

A. Upon the occurrence of a Corporate Transaction, all outstanding repurchase
rights under the Stock Issuance Program shall terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, except to the extent: (i) those repurchase rights are assigned to the
successor corporation (or parent thereof) in connection with such Corporate
Transaction; or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator at the time the repurchase right is issued.

 

 10 

 

 

B. The Plan Administrator shall have the discretionary authority, exercisable
either at the time the unvested shares are issued or any time while the
Corporation’s repurchase rights with respect to those shares remain outstanding,
to provide that those rights shall automatically terminate on an accelerated
basis, and the shares of Common Stock subject to those terminated rights shall
immediately vest, in the event the Participant’s Service should subsequently
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any
Corporate Transaction in which those repurchase rights are assigned to the
successor corporation (or parent thereof).

 

C. Involuntary Termination Following Corporate Transaction

 

1. To the extent the Repurchase Right is assigned to the successor corporation
(or parent thereof) in connection with a Corporate Transaction, no accelerated
vesting of the Purchased Shares shall occur upon such Corporate Transaction, and
the Repurchase Right shall continue to remain in full force and effect in
accordance with the provisions of the Issuance Agreement. Participant shall,
over his or her period of Service following the Corporate Transaction, continue
to vest in the Purchased Shares in one or more installments in accordance with
the provisions of the Issuance Agreement. However, upon an Involuntary
Termination of Participant’s Service within eighteen (18) months following the
Corporate Transaction, the Repurchase Right shall terminate automatically, and
all the Purchased Shares shall immediately vest in full at that time. Any
unvested escrow account maintained on Participant’s behalf pursuant to Paragraph
D.5 of the Issuance Agreement shall also vest at the time of such Involuntary
Termination and shall be paid to Participant promptly thereafter.

 

2. For purposes of this section, the following definitions shall be in effect:

 

An Involuntary Termination shall mean the termination of Participant’s Service
by reason of:

 

(a) Participant’s involuntary dismissal or discharge by the Corporation for
reasons other than for Misconduct; or

 

(b) Participant’s voluntary resignation following (A) a change in his or her
position with the Corporation (or Parent or Subsidiary employing Participant)
which materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in Participant’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based incentive programs) by more than fifteen percent
(15%) or (C) a relocation of Participant’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Participant’s consent.

 

Misconduct shall include the termination of Participant’s Service by reason or
Participant’s commission of any act of fraud, embezzlement or dishonesty, any
unauthorized use or disclosure by Participant of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by Participant adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss the
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan to constitute grounds for
termination for Misconduct.

 

 11 

 

 

III. SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

ARTICLE FOUR

 

MISCELLANEOUS

 

I. FINANCING

 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Option Grant Program or the purchase price for shares
issued under the Stock Issuance Program by delivering a full-recourse, interest
bearing promissory note payable in one or more installments and secured by the
purchased shares. However, any promissory note delivered by a consultant must be
secured by collateral in addition to the purchased shares of Common Stock. In no
event may the maximum credit available to the Optionee or Participant exceed the
sum of: (i) the aggregate option exercise price or purchase price payable for
the purchased shares; plus (ii) any Federal, state and local income and
employment tax liability incurred by the Optionee or the Participant in
connection with the option exercise or share purchase.

 

II. EFFECTIVE DATE AND TERM OF PLAN

 

A. The Plan shall become effective when adopted by the Board, but no option
granted under the Plan may be exercised, and no shares shall be issued under the
Plan, until the Plan is approved by the Corporation’s stockholders. If such
stockholder approval is not obtained within twelve (12) months after the date of
the Board’s adoption of the Plan, then all options previously granted under the
Plan shall terminate and cease to be outstanding, and no further options shall
be granted, and no shares shall be issued under the Plan. Subject to such
limitation, the Plan Administrator may grant options and issue shares under the
Plan at any time after the effective date of the Plan and before the date fixed
herein for termination of the Plan.

 

 12 

 

 

B. The Plan shall terminate upon the earliest of: (i) the expiration of the ten
(10) year period measured from the date the Plan is adopted by the Board; (ii)
the date on which all shares available for issuance under the Plan shall have
been issued as vested shares; or (iii) the termination of all outstanding
options in connection with a Corporate Transaction. All options and unvested
stock issuances outstanding at the time of a clause (i) termination event shall
continue to have full force and effect in accordance with the provisions of the
documents evidencing those options or issuances.

 

III. AMENDMENT OF THE PLAN

 

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws and regulations.

 

B. Options may be granted under the Option Grant Program and shares may be
issued under the Stock Issuance Program which are in each instance in excess of
the number of shares of Common Stock then available for issuance under the Plan,
provided any excess shares actually issued under those programs shall be held in
escrow until there is obtained stockholder approval of an amendment sufficiently
increasing the number of shares of Common Stock available for issuance under the
Plan. If such stockholder approval is not obtained within twelve (12) months
after the date the first such excess grants or issuances are made, then: (i) any
unexercised options granted on the basis of such excess shares shall terminate
and cease to be outstanding; and (ii) the Corporation shall promptly refund to
the Optionees and the Participants the exercise or purchase price paid for any
excess shares issued under the Plan and held in escrow, together with interest
(at the applicable Short Term Federal Rate) for the period the shares were held
in escrow, and such shares shall thereupon be automatically cancelled and cease
to be outstanding.

 

IV. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

V. WITHHOLDING

 

The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of any options granted under the Plan or upon the issuance or vesting of any
shares issued under the Plan shall be subject to the satisfaction of all
applicable Federal, state and local income and employment tax withholding
requirements.

 

 13 

 

 

VI. REGULATORY APPROVALS

 

The implementation of the Plan, the granting of any options under the Plan and
the issuance of any shares of Common Stock: (i) upon the exercise of any option;
or (ii) under the Stock Issuance Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the options granted under it and the shares
of Common Stock issued pursuant to it.

 

VII. NO EMPLOYMENT OR SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

VIII. FINANCIAL REPORTS

 

The Corporation shall deliver a balance sheet and an income statement at least
annually to everyone holding an outstanding option under the Plan, unless such
individual is a key Employee whose duties in connection with the Corporation (or
any Parent or Subsidiary) assure such individual access to equivalent
information.

 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. Board shall mean the Corporation’s Board of Directors.

 

B. Code shall mean the Internal Revenue Code of 1986, as amended.

 

C. Committee shall mean a committee of two (2) or more Board members appointed
by the Board to exercise one or more administrative functions under the Plan.

 

D. Common Stock shall mean the Corporation’s common stock.

 

E. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 

 14 

 

 

(ii) the sale, transfer or other disposition of all or substantially all the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

 

F. Corporation shall mean Cipherloc Corporation, a Texas corporation, and any
successor corporation to all or substantially all the assets or voting stock of
Cipherloc Corporation, which shall by appropriate action adopt the Plan.

 

G. Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Plan
Administrator based on such medical evidence as the Plan Administrator deems
warranted under the circumstances.

 

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

I. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after considering such factors as the Plan
Administrator shall deem appropriate.

 

K. Incentive Option shall mean an option, which satisfies the requirements of
Code Section 422.

 

 15 

 

 

L. Involuntary Termination shall mean the termination of the Service of any
individual, which occurs by reason of:

 

(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct; or

 

(ii) such individual’s voluntary resignation following

 

(A) a change in his or her position with the Corporation which materially
reduces his or her duties and responsibilities or the level of management to
which he or she reports, (B) a reduction in his or her level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected without the individual’s consent.

 

M. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss any Optionee or Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.

 

N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

O. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

P. Option Grant Program shall mean the option grant program in effect under the
Plan.

 

Q. Optionee shall mean any person to whom an option is granted under the Plan.

 

R. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

S. Participant shall mean any person who is issued shares of Common Stock under
the Stock Issuance Program.

 

T. Plan shall mean the Corporation’s 2018 Stock Option/Stock Issuance Plan, as
set forth in this document.

 

 16 

 

 

U. Plan Administrator shall mean either the Board or the Committee acting in its
capacity as administrator of the Plan.

 

V. Service shall mean the provision of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant.

 

W. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

X. Stock Issuance Agreement shall mean the agreement entered by the Corporation
and the Participant at the time of issuance of shares of Common Stock under the
Stock Issuance Program.

 

Y. Stock Issuance Program shall mean the stock issuance program in effect under
the Plan.

 

Z. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

AA. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

 

Approved by the Board of Directors on August 27, 2018.

 

By /s/ Michael De La Garza     Michael De La Garza, President/CEO  

 

 17 

 

 

